***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
 STATE OF CONNECTICUT v. ABDUL MUKHTAAR
                (AC 42490)
               DiPentima, C. J., and Alvord and Flynn, Js.

                                 Syllabus

The defendant, who had been convicted of the crime of murder, appealed
   to this court from the trial court’s dismissal of his motion for a second
   sentence review hearing. He claimed that the trial court violated his
   due process rights when it dismissed the motion after finding that it
   lacked subject matter jurisdiction. Held that the trial court properly
   determined that it lacked subject matter jurisdiction to consider the
   defendant’s motion for a second sentence review; the sentence review
   committee previously had reviewed the defendant’s sentence and issued
   a final decision, and the defendant had no right to a second sentence
   review hearing.
      Argued September 24—officially released December 24, 2019

                            Procedural History

   Information charging the defendant with the crime
of murder, brought to the Superior Court in the judicial
district of Fairfield, and tried to the jury before Gorm-
ley, J.; verdict and judgment of guilty, from which
the defendant appealed to our Supreme Court, which
affirmed the judgment; thereafter, the court, Devlin,
J., denied the defendant’s motion to correct an illegal
sentence; subsequently, the court, Devlin, J., denied
the defendant’s motion to allow expert testimony, and
the defendant appealed to this court, which reversed
the denial of the motion to correct an illegal sentence
and directed the trial court to dismiss the defendant’s
motion; subsequently, the court, Devlin, J., dismissed
the defendant’s motion to request a sentence review
hearing, and the defendant appealed to this court.
Affirmed.
  Abdul Mukhtaar, self-represented, the appellant
(defendant).
  Jennifer F. Miller, assistant state’s attorney, with
whom, on the brief, were John Smriga, state’s attorney,
and Marc R. Durso, senior assistant state’s attorney,
for the appellee (state).
                          Opinion

  PER CURIAM. The self-represented defendant, Abdul
Mukhtaar, appeals from the trial court’s dismissal of
his motion for a second sentence review hearing. The
court dismissed the defendant’s motion after finding
that it lacked subject matter jurisdiction to consider
the motion. We affirm the judgment of the court dismiss-
ing the defendant’s motion.
   The following facts, taken from one of the defendant’s
prior appeals,1 and procedural history are relevant to
this appeal. ‘‘On February 14, 1996, the defendant shot
and killed Terri Horeglad . . . . [The defendant] was
arrested, charged and, following a jury trial, convicted
of murder in violation of General Statutes § 53a-54a.
On September 19, 1997, the trial court sentenced the
defendant to fifty years imprisonment.’’ State v. Mukh-
taar, 179 Conn. App. 1, 3, 177 A.3d 1185 (2017). Subse-
quently, the defendant’s sentence was reviewed by the
sentence review division of the Superior Court, which
concluded that the defendant’s sentence was ‘‘neither
inappropriate nor disproportionate’’ and, thus, affirmed
it in 2003.
   On or about October 22, 2018, the defendant filed a
motion with the Superior Court that was disconnected
from any pending action to request a second sentence
review hearing. In his motion, the defendant argued
that an April, 2015 ‘‘psychological evaluation [that]
determined that the defendant was not capable to aid
and assist in his own defense [at] pretrial, [at] trial, and
at sentencing’’ was ‘‘newly discovered evidence’’ that
entitled him to a second sentence review hearing. On
November 21, 2018, the court held argument on the
defendant’s motion. The defendant explained that he
first made his request for a second sentence review
hearing to the sentence review division, which informed
the defendant that it lacked jurisdiction to grant the
defendant’s request and that he would have to make
his request to the trial court. The court issued a memo-
randum of decision on November 28, 2018, in which it
held that it lacked jurisdiction to consider the defen-
dant’s motion and, accordingly, dismissed the motion.
   In its memorandum of decision, the court succinctly
stated: ‘‘Under Connecticut law, a trial court is ordi-
narily without jurisdiction to modify a lawful sentence
that a defendant has begun to serve. . . . The legisla-
ture, however, may confer jurisdiction to modify exe-
cuted sentences. . . . The Connecticut legislature has
provided two avenues for sentence modification. For
total effective sentences of three years or more, review
is available through the sentence review division pursu-
ant to General Statutes § 51-195. For definite sentences
of three years or less, General Statutes § 53a-39 allows
a defendant to seek modification of the sentence from
the sentencing court or judge.
   ‘‘The sentence review division is a creature of statute
established in 1957 by Public Act 57-436. The statutory
scheme provides a defendant with what is, in effect, a
limited opportunity for reconsideration of the sentence
imposed. The decision of the review board is final.
General Statutes § 51-196 (d).
  ‘‘The statutory scheme, by its terms does not provide
for any reconsideration of sentences that have been
reviewed. Moreover, this court is unaware of any
authority that this court has to order the sentence
review division to conduct such reconsideration.
  ‘‘Accordingly, this court finds that it lacks jurisdiction
to consider the defendant’s motion and it is therefore
dismissed.’’ (Citations omitted; footnote omitted.) The
defendant filed this appeal.
  The defendant claims that the trial court violated his
due process rights when it dismissed his motion seeking
a second sentence review hearing. ‘‘It is well settled
that [a] determination regarding a trial court’s subject
matter jurisdiction is a question of law and, therefore,
we employ the plenary standard of review and decide
whether the court’s conclusions are legally and logically
correct and supported by the facts in the record.’’ (Inter-
nal quotation marks omitted.) Holliday v. Commis-
sioner of Correction, 184 Conn. App. 228, 233, 194 A.3d
867 (2018).
   ‘‘[T]he jurisdiction of the sentencing court terminates
once a defendant’s sentence has begun, and, therefore,
that court may no longer take any action affecting a
defendant’s sentence unless it expressly has been
authorized to act.’’ (Internal quotation marks omitted.)
State v. Tabone, 279 Conn. 527, 533, 902 A.2d 1058
(2006). ‘‘The purpose and effect of the Sentence Review
Act is to afford a convicted person a limited appeal for
reconsideration of his sentence. . . . It thus gives him
an optional de novo hearing as to the punishment to be
imposed.’’ (Citations omitted; emphasis added.) State
v. Nardini, 187 Conn. 109, 121–22, 445 A.2d 304 (1982);
General Statutes § 51-194 et seq. To receive sentence
review, an individual ‘‘file[s] with the clerk of the court
for the judicial district in which the judgment was ren-
dered an application . . . .’’ General Statutes § 51-195.
After an application is filed, the clerk shall forward
the application to the review division and notify the
sentencing judge. General Statutes § 51-195. ‘‘On review
of the original sentence the division is authorized to let
the original sentence stand, to increase or decrease it
or may order such different sentence to be imposed as
could have been imposed at the time of the original
sentence.’’ State v. Nardini, supra, 119–20; General
Statutes § 51-196 (a). If a ‘‘different sentence or disposi-
tion’’ is ordered by the review division, ‘‘the Superior
Court shall resentence the defendant or make any other
disposition of the case ordered by the review division.’’
General Statutes § 51-196 (d). Section 51-196 (d), how-
ever, ‘‘makes the decision of the sentence review divi-
sion final . . . .’’ State v. Nardini, supra, 117. Signifi-
cantly, the Sentence Review Act expresses no right to
a second sentence review hearing. See General Statutes
§ 51-194 et seq.
   Because the sentence review division reviewed the
defendant’s sentence and, after its review, issued a final
decision in 2003, and because the defendant has no
right to a second sentence review hearing, the trial
court determined correctly that it lacked subject matter
jurisdiction over the defendant’s motion seeking a sec-
ond sentence review hearing.
      The judgment is affirmed.
  1
    This appeal is the sixth filed by the defendant to an appellate court since
being sentenced in 1997 in addition to other challenges to his conviction.
See State v. Mukhtaar, 189 Conn. App. 144, 146 n.3, 207 A.3d 29 (2019)
(listing defendant’s prior appeals and trial court actions).